DETAILED ACTION
Amended claims filed 25 March 2021 have been entered. Claims 1, 3, 4, 7, 9, 11, 12, 14, 18-20 and 27 are examined. Claims 1-27 remain pending. The amendments have overcome the claim objections and 112(b) rejections of the previous office action. In light of the filed terminal disclaimer for application 16/369,801, the double patenting rejection is withdrawn.
The requirement for restriction is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 dependent on 1 recites “wherein the valve is a first element between the array of orifices and the piezoelectric cooling element.” It is unclear how the valve can be between the array of orifices and piezoelectric cooling element. Claim 1 recites that the array of orifices are an outlet from the piezo-electric cooling chamber when it recites that the orifices allow escape of a fluid from the piezoelectric cooling chamber. Claim 1 recites that the valves are an inlet to the piezo-electric cooling chamber when the claim recites a valve configured to admit the fluid into the piezoelectric cooling chamber. Claim 1 also recites that the piezoelectric cooling element is a part of the piezoelectric cooling chamber. It is unclear how the structure in claim 1 can be arranged as claimed in claim 20, because claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 7, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho (US 2005/0089415).
Regarding claim 1, Cho discloses a piezoelectric cooling chamber (piezoelectric diaphragm air pump for cooling, abstract) comprising: a piezoelectric cooling element (fig 1, diaphragm 25 with piezoelectric beams 11, par 0030) wherein a vibrational motion (piezoelectric beams 11 vibrate, par 0039) of the piezoelectric cooling element causes an increase (fig 4a increase in upper case 10 volume, par 0030) or decrease (fig 4b, decrease in upper case 10 volume, id.) in a chamber volume (upper case 10, id.) as the piezoelectric cooling element is deformed; an array of orifices distributed on at least one surface of the piezoelectric cooling chamber (fig 4a, either openings 22, par 0036 or outlet openings 21, par 0033), the array of orifices allowing escape of a fluid from within the piezoelectric cooling chamber during the decrease in the chamber volume in response to the vibrational motion of the piezoelectric cooling element (fig 4a, depicts fluid flow during discharge through both openings 22 and openings 21); 
Regarding claim 4, Cho discloses the piezoelectric cooling chamber of claim 1, wherein the piezoelectric cooling element has a concavity that changes as the piezoelectric cooling element is deformed (fig 4a, fig 4b, the diaphragm 25 flexes to form said concavity). 
Regarding claim 7, Cho discloses the piezoelectric cooling chamber of claim 1, wherein the array of orifices are substantially stationary during the increase and the decrease in the chamber volume (outlet openings 21 are not on the diaphragm 25 and do not move with the diaphragm 25, par 0033). 
Regarding claim 19, Cho discloses the piezoelectric cooling chamber of claim 1, further comprising: at least one piezoelectric element configured to drive the piezoelectric cooling element to cause the increase and the decrease the chamber volume (piezoelectric beams 11, par 0039). 

Claims 1, 3, 4, 7, 9, 14, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2004/0244405).
Regarding claim 1, Kim discloses a piezoelectric cooling chamber (fig 1c, the chamber enclosed by insulating plate 200, either below or above the compressor 300, and penetrating hole 304 para 0070-0072) comprising: a piezoelectric cooling element (either vibrating plate 313 or 314 of compressor 300, para 0074) wherein a vibrational motion of the piezoelectric cooling element causes an increase or decrease in the chamber volume (fig 7a-7g depicts changes in volume in the space between vibrating plate 313, or 314, para 0081; a person of ordinary skill in the art would recognize that since compressor 300 sits within the volume enclosed by the penetrating hole 304 and the insulating plates 200, outward bends of plates 313, 314 would decrease the volume outside of plates 313, 314 but still within  insulating plate 200 and penetrating hole 304) as the piezoelectric cooling element is deformed; an array of orifices (either fig 9, connecting channel 402, par 0089; or fig 1c, fig 3, connecting channel 201 within insulating plate 200, para 0034) distributed on at least one surface of the piezoelectric cooling chamber (fig 9, connecting channels are distributed within penetrating hole 304; while connecting channel 201 are distributed on insulating plate 200), the array of orifices allowing escape of fluid from within the piezoelectric cooling chamber during the decrease in the chamber volume in response to the vibration of the piezoelectric cooling element (fig 7a-7g, fluid necessarily flows in the space between either insulating plate 200 and the compressor 300 as the compressor operates, para 0081; when the plates bend outward, it is possible that fluid flows back through connecting channel 201 because there are no check valves installed on connecting channel 201); and a valve (fig 5a-5c, either of valves 311 and 312 are powered by piezo-actuators 321, 326, para 0074) configured to admit fluid into the piezoelectric cooling chamber when the chamber volume increases (fig 7f depicts fluid entering into the space above the compressor 300, while the plate 313 deflects inward, plate 313 deflecting inward indicates that the volume above plate 313 has increased) and to substantially prevent fluid from exiting the piezoelectric 
Regarding claim 3, dependent on 1, Kim discloses wherein the valve is an active valve (fig 5a-5c, both of valves 311 and 312 are powered by piezo-actuators 321, 326, para 0074).
Regarding claim 4, dependent on 3, Kim discloses wherein the piezoelectric cooling element has a concavity that changes as the piezoelectric cooling element is deformed (fig 7b-7g, concavities of vibrating plates 313 and 314 is depicted throughout the pumping cycle, para 0074).
Regarding claim 7, dependent on 1, Kim discloses wherein the plurality of orifices are substantially stationary during the increase and the decrease in the chamber volume (fig 1c, insulating plate 200 is implicitly stationary in contrast to vibrating plates 313, 314, para 0070-0071).
Regarding claim 9, dependent on 1, Kim discloses wherein of the plurality of orifices has a diameter of at least fifty microns and not more than two hundred microns (center hole is tens of micrometer / microns, diameter para 0072; fig 3 depicts center hole 202 as similar in size to 201, center hole 202 is implicitly the same diameter of center hole 302 to not alter refrigerant flow rate, para 0068, 0072, 0092).
Regarding claim 14, dependent on 1, Kim discloses wherein the piezoelectric cooling element has at least one aperture (inlet hole 328 through plate 314, outlet hole 316 through plate 313, para 0074) therein and wherein: the valve includes a piezoelectric valve element (valve 311 or 312, para 0074) having at least one additional aperture therein (the passage between valve 311 and plate 313 or the hole passage between valve 312 and plate 314), the piezoelectric valve element being in contact with the piezoelectric cooling element during the decrease in the chamber volume such that fluid flow through the at least one aperture and the at least one additional aperture is substantially prevented (fig 7d) and distal from the piezoelectric cooling element during the increase in the chamber volume such that fluid flows through the at least one aperture and the at least one additional aperture (fig 7b, 7c, 7f).
Regarding claim 19, dependent on 1, Kim discloses further comprising: at least one piezoelectric element (fig 5a-5c, piezo actuators 317-325, para 0074) configured to drive the piezoelectric cooling element to cause the increase and the decrease the chamber volume.
Regarding claim 20, dependent on 1, Kim discloses wherein the valve is a first element between the array of orifices (fig 3, channels 201) and the piezoelectric cooling element (valves 311 and 312 are between plates 313 and 314 and the corresponding insulating plate 200), and wherein the piezoelectric cooling chamber further includes: a second element (fig 5, round plate 315, para 0074), the piezoelectric cooling element being between the first element and the second element (plates 313 and 314 are between round plate 315 and the respective valves 311 and 312), the chamber volume being defined by the first element and the second element (round plate 315 has lateral surfaces that face the upper insulation plate 200 and lower insulation plate 200, thereby helping define he chambers above and below the compressor 300).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11, 12, 18 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Regarding claim 11, dependent on 1, Kim discloses wherein the piezoelectric cooling chamber  is not more than seven millimeters in length (diameter of the compression means is 2mm, para 0073). Kim does not disclose the piezoelectric cooling chamber is at least forty microns and not more than five hundred microns in depth. Nevertheless, Kim includes teachings that show the piezoelectric cooling chamber of at least forty microns and not more than five hundred microns in depth are obvious to try in order to cool heat sources in smaller spaces. A solution is “obvious to try” when choosing from a finite number of identified predictable potential solutions, with a reasonable expectation of success, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Kim identifies that reducing the size of the active micro-cooler in order to function in smaller spaces is the problem that it is solving (par 0004, 0006). The identified dimension of Kim is a diameter of 2mm (par 0073) and the relative dimensions of the pump found throughout the figures. A review of the figures show that the depth of the cooling chamber is less than the diameter of the 2mm. There are inherently a finite number of sizes of the cooling chamber, that range from the dimensions less than 2mm to an inherent lower limit of zero depth. Furthermore a person of ordinary skill in the art would have a reasonable expectation of success in reducing the depth of the cooling chamber because Kim teaches that its active valve design is meant to function is spaces where passive type valves no longer have sufficient capacity (par 0004, 0010). Therefore, it would have been obvious to try a person of ordinary skill in the art prior to the effective filing date of the claimed invention to try to decrease the size of the piezoelectric cooling chamber to less than two hundred microns in order for the micro-cooler to fit in a space that restricts a micro-cooler to that size.
Regarding claim 12, dependent on 1, Kim does not explicitly disclose wherein the plurality of orifices occupy at least two percent and not more than five percent of the at least one surface. 
Nevertheless, Kim teaches that plate 200 acts as a heat insulation plate (insulating plate 200 prevents counterflow of heat, para 0070). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct insulation plate 200 with orifices in said range in order to control thermal since the claimed values are merely an optimum or workable range (applicant’s optimization of heat shielding functions, para 00125). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05 II - Optimization of Ranges).
Regarding claim 18, dependent on 1, Kim does not disclose wherein a frequency of the vibrational motion of the piezoelectric cooling element is greater than 15khz.
However Kim teaches the jet is intended to reduce noise over conventional fans (para 0003). It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to operate the fan at frequencies greater than 15kHz outside of the human hearing range, to thereby decrease appreciable noise (The office is taking official notice that the range of average adult hearing sensitivity drops significantly at 15kHz).
Regarding claim 27 dependent on 11, Kim renders obvious wherein the depth of the piezoelectric cooling chamber is not more than two hundred microns, is obvious to try in order to cool heat sources in smaller spaces. A solution is “obvious to try” when choosing from a finite number of identified predictable potential solutions, with a reasonable expectation of success, KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, Kim identifies that reducing the size of the active micro-cooler in order to function in smaller spaces is the problem that it is solving (par 0004, 0006). The identified dimension of Kim is a diameter of 2mm (par 0073) and the relative .

Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot in regards to Cho because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive. Applicant argues that Kim does not teach apertures located in the manner recited because the inlet and outlet holes appear to be aligned. Applicant is narrowly interpreting the claim, and has not claimed sufficient structure to distinguish an interpretation of the claim term “offset” it include an offset in the direction of flow, where the offset is the distance across the cooling chamber. Applicant could claim an axis of offset to distinguish over this interpretation. Furthermore, examiner has cited new reference Cho which discloses the apertures as offset and not aligned on an axis that is parallel with the flow direction.
Applicant further argued against the combination of Kim in view of Kenny. Examiner has adjusted the rejection and indicated that Kim continues to teach the claimed limitations without requiring the teaching of Kenny.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746